DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Taiwan M508581 (hereinafter TW581).
Re Claim 1.
TW581 discloses a security apparatus for a portable electronic device (Fig.1), the portable electronic device having an aperture, the security apparatus (Figs. 1-4) comprising: a lock mechanism (100) including a lock cylinder (130/900) and a cam member (700), the lock cylinder configured to be rotated by a key (200), the cam member (700) coupled (700/900) to the lock cylinder for rotation with the lock cylinder; and an engagement mechanism (300/500) including a first finger (310), a second finger (310), and a plunger (500), the first finger and the second finger (310) configured to be inserted into the aperture of the portable electronic device, the plunger (500) positioned between the first finger and the second finger and having a cam follower (peg shown in Fig.1 which engages cam slot at the end of cam 700) configured to engage the cam member (700), wherein as the cam member (700) is rotated by the lock cylinder, the plunger (500/510) pushes the first finger and the second finger (310) apart from each other (Figs. 4A,4B) to engage the portable electronic device, and wherein the lock cylinder (900) defines a rotational axis, and wherein the cam member (700) is rotatable about the rotational axis.
Re Claim 2. 
TW581 discloses the security apparatus of claim 1, wherein the first finger (310) and the second finger (310) pivot apart from each other (Figs. 4A,4B).
Re Claim 4. 
TW581 discloses the security apparatus of claim 3, wherein the plunger (500/510) moves from a retracted position (Figs. 3A,3B) relative to the first and second fingers (310) to an extended position (Figs. 4A,4B) relative to the first and second fingers as the cam member (700) is rotated.
Re Claim 13. 
TW581 discloses the security apparatus of claim 1, wherein the first finger (310) is rotatable about a first axis (unlabeled pivot bearing in Figs. 1-4) and the second finger is rotatable about a second axis spaced apart from the first axis (unlabeled spaced apart pivot bearings in Figs.1-4).

Claim(s) 1, 3, 4, 10-12, 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN 202509904 (hereinafter CN904).
Re Claim 1.
CN904 discloses a security apparatus for a portable electronic device, the portable electronic device having an aperture (Fig.1), the security apparatus (Fig.2) comprising: a lock mechanism (30) including a lock cylinder (31) and a cam member (32), the lock cylinder configured to be rotated by a key (keyhole and rotation shown in Fig.4), the cam member (32) coupled to the lock cylinder (31) for rotation with the lock cylinder (Figs.3-4); and an engagement mechanism including a first finger (64), a second finger (64), and a plunger (40), the first finger and the second finger configured to be inserted into the aperture of the portable electronic device, the plunger (40/41) positioned between the first finger and the second finger (64; Figs.2-4) and having a cam follower (rod extending at 40 toward cam slot 32) configured to engage the cam member (slot at 32), wherein as the cam member (32) is rotated by the lock cylinder (Figs. 3-4), the plunger (41) pushes the first finger and the second finger (64) apart from each other (Fig. 4) to engage the portable electronic device, and wherein the lock cylinder (31) defines a rotational axis (Fig.2), and wherein the cam member (32) is rotatable about the rotational axis (Figs. 2-4).
Re Claim 3.
CN904 discloses the security apparatus of claim 1, wherein the plunger (40) moves perpendicular to the rotational axis (Figs.2-4) as the cam member (32) is rotated by the lock cylinder (31).
Re Claim 4. 
CN904 discloses the security apparatus of claim 3, wherein the plunger (40) moves from a retracted position (Fig.3) relative to the first and second fingers to an extended position (Fig.4) relative to the first and second fingers as the cam member is rotated.
Re Claim 10. 
CN904 discloses the security apparatus of claim 1, wherein the cam member (32) is constrained to rotation about the rotational axis and wherein the cam follower (40) is constrained to linear translation perpendicular to the rotational axis (Figs.3-4).

Re Claim 11. 
CN904 discloses the security apparatus of claim 1, further comprising: a body (10/20), wherein the lock cylinder (31) and the cam member (32) are positioned within the body (10/20); and a cable (70) secured to the body (10/20), wherein the cable is configured to engage an immovable object.
Re Claim 12. 
CN904 discloses the security apparatus of claim 1, further comprising a body (10/20) having a first body portion (20)and a second body portion (10) arranged perpendicular to the first body portion (20), wherein the lock cylinder (31) is positioned within the first body portion (20), and wherein at least a portion of the engagement mechanism (40,60) is positioned within the second body portion (10).
Re Claim 14. 
CN904 discloses a system comprising: a portable electronic device (Fig.1) having a housing, a processor positioned within the housing, a screen supported by the housing, and an aperture formed in the housing; and the security apparatus of claim 1 (Figs. 2-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-9, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN904.

Re Claim 5.
CN904 discloses the security apparatus of claim 1, but fails to specifically teach the well known configuration wherein the cam member (32) includes a stem that extends into the lock cylinder and a cam (32) coupled to a distal end of the stem, opposite from the lock cylinder (31).
Official Notice is taken that this lock cylinder cam drive configuration is old and well known in the lock art and therefore it would have been obvious to one of ordinary skill in the art to provide the cam of CN904 with a stem as claimed to extend into the lock cylinder end portion.
Re Claim 6.
CN904 discloses the security apparatus of claim 5, wherein the cam follower (40) includes a recess that receives the cam (32) of the cam member.
With respect to claims 5 and 6, it would have been considered a mere reversal of parts to one of ordinary skill in the lock art given the disclosure of the CN904 device to arrive at the configuration of the claimed cam and cam follower, as an obvious matter of design choice.
Re Claim 7. 
CN904 discloses the security apparatus of claim 6, wherein the recess is a U-shaped recess (at 32, Fig.2).
Re Claim 8. 
CN904 discloses the security apparatus of claim 5, wherein the cam (32) is positioned between the lock mechanism (31) and at least a portion of the cam follower (40, rod) along the rotational axis (Figs. 3-4).

Re Claim 9. 
CN904 discloses the security apparatus of claim 5, wherein the cam (32) includes a curved surface (at 32) that engages the cam follower (end of rod at 40) when the cam member is rotated by the lock cylinder (Figs. 3-4).
Re Claim 15. 
As discussed above with respect especially to claims 1, 5-9, CN904 discloses a security apparatus for a portable electronic device, the portable electronic device having an aperture (Fig.1), the security apparatus comprising: a lock mechanism (30) including a lock cylinder (31) and a cam member (32), the lock cylinder configured to be rotated by a key, the cam member (32) configured to be rotated by the lock cylinder (31; Fig.4), the cam member including a stem that extends into the lock cylinder and a cam coupled to a distal end of the stem, opposite from the lock cylinder; and an engagement mechanism (40,60) including a first finger (64), a second finger (64), and a plunger (40), the first finger and the second finger configured to be inserted into the aperture of the portable electronic device (Fig.1), the plunger (40) positioned between the first finger and the second finger (64) and having a cam follower (rod extending from 40 toward cam 32) configured to engage the cam member (32, Figs. 2-4), wherein the cam follower includes a recess that receives the cam of the cam member, and wherein the cam member (32) is constrained to rotation about a rotational axis and wherein the cam follower (40) is constrained to linear translation perpendicular to the rotational axis.
As discussed above with respect to claims 5 and 6 regarding the italicized portions, Official Notice is taken that this lock cylinder cam drive configuration is old and well known in the lock art and therefore it would have been obvious to one of ordinary skill in the art to provide the cam of CN904 with a stem as claimed to extend into the lock cylinder end portion.
And furthermore, it would have been considered a mere reversal of parts to one of ordinary skill in the lock art given the disclosure of the CN904 device to arrive at the configuration of the claimed cam and cam follower, as an obvious matter of design choice.

Re Claim 17. 
CN904 discloses the security apparatus of claim 15, wherein the cam member (32) is configured to drive the cam follower (40) from a first position (Fig.3) in which the plunger is retracted and the first and second fingers do not engage the portable electronic device to a second position (Fig.4) in which the plunger is extended and the first and second fingers engage the portable electronic device.
Re Claim 18. 
CN904 discloses the security apparatus of claim 15, further comprising a body (10/20), wherein the lock cylinder (31) and at least a portion of the engagement mechanism (40/60) are positioned within the body (10/20), and wherein the body constrains the cam follower (40) to linear translation.
Re Claim 19. 
CN904 discloses the security apparatus of claim 15, but fails to teach wherein the cam follower (40) includes a U-shaped recess (cam 32 includes the U-shaped recess shown in Figs 2-4 at 32), and wherein the cam (32) includes a curved surface (follower rod 40 includes a curved surface to engage the cam recess 32) that engages a surface of the U-shaped recess when the cam member is rotated by the lock cylinder.
A discussed above with respect to claim 15, it would have been considered a mere reversal of parts to one of ordinary skill in the lock art given the disclosure of the CN904 device to arrive at the configuration of the claimed cam and cam follower, as an obvious matter of design choice.
Re Claim 20.
CN904 discloses the security apparatus of claim 19, wherein the cam (32) includes a first surface (Fig.2) that extends perpendicular to the rotational axis, and wherein the curved surface (of follower rod 40) is arranged perpendicular to the first surface.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN904 in vow of TW581.
Re Claim 16. 
CN904 discloses the security apparatus of claim 15, but fails to teach wherein the first and second fingers pivot apart from each other when the engagement mechanism moves from the first position to the second position.
As discussed with respect to claim 2 above (paragraph 5 above), TW581 discloses a similar construct wherein the first and second fingers pivot apart from each other when the engagement mechanism moves from the first position to the second position.
It would have been obvious to one of ordinary skill in the art to configure the fingers in any manner well known in the lock art including pivoting as taught by TW581 as an obvious matter of design choice affording equivalent function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675